Exhibit 3.2 CERTIFICATE OF DESIGNATION,PREFERENCES AND RIGHTSOF CLASS A CONVERTIBLE PREFERRED STOCK We, Bryan Scott Smith and Theodore M. Wright, being the President and the Secretary, respectively, of Sonic Automotive, Inc., a Delaware corporation (the “Corporation”), do hereby certify that, pursuant to authority conferred upon the Board of Directors by the Amended and Restated Certificate of Incorporation of the Corporation and the General Corporation Law of the State of Delaware, the Board of Directors, by unanimous written consent effective as of March20, 1998, adopted the Resolutions Creating Class A Convertible Preferred Stock attached hereto as Exhibit A.
